Mr. Justice Thomson delivered the opinion of the court. 6. Automobiles and garages, § 3* — when instruction on care in. operation of automobile is not erroneous. In an action to recover for the death of a person struck as he was following a wagon in the street by an automobile which the evidence shows was passing the wagon on the wrong side while going at a high rate of speed and without signals, it is not error to instruct that an automobile driver using the highway must use reasonable care to avoid injury to others. 7. Instructions, § 151* — when properly refused. Refusal to give an instruction the substance of which is embraced in other . instructions given is not error.